Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 4-6, 9-11, and 14-15 are pending. Claims 1, 6, and 11 are independent.  The independent Claims have been amended in an AFCP 2.0 submission dated 1/28/2021 which is being entered.
This Application was published as U.S. 2019/0236088.  
Apparent Priority is 12 January 2016.
This Application is a continuation of 15/800,851 patented as 10366116. 
This Application is a continuation of 14/993,538 patented as 9842161. 
Terminal Disclaimers over the terms of both parent issued patents have been filed and approved.
Applicant’s arguments as well as the added limitation are persuasive.  The pending Claims are allowed.
Response to Arguments
Objection to the Drawings is withdrawn in view of the amendments to the Claims.
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendments to the Claims.
Obviousness Double Patenting rejections are withdrawn in view of the Terminal Disclaimers filed on 2/8/2022.
Allowable Subject Matter
Pending Claims 1, 4-6, 9-11, and 14-15 are allowed.
In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed.
In particular the GUI shown in Figure 9 where the “confidence ratings 901’ “ is shown with the statement 901 as reflected in the independent Claims and where the GUI is generated based on the steps and information set forth in the independent Claims with the addition of the recording of the tracking list was not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Close Art of Record
Closest art remains Crosley (U.S. 9,015,098).  Additionally, Houle (U.S. 20040139067) (issued as U.S. 7428541) describes a GUI that may be close but does not depict it.
See additionally:
Bhattacharya (U.S. 8,370,275)
For display of confidence to a user see:
Adderly U.S. 9472115.
Rigdon U.S. 9317810.

Pestian (U.S. 2008/0270120): the “weights” in Figure 3 show the relevance/confidence and are shown to the user as a color (red, yellow, green) in Figure 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499.  The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARIBA SIRJANI/
Primary Examiner, Art Unit 2659